internal_revenue_service number release date index number ----------------------------- ---------------------------------- -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b02 plr-107065-12 date date ty ------- ty ------- legend taxpayer ------------------------------------------ ex-spouse ------------------------------------- child ------------------ child ------------------ date ----------------------- date ------------------ date -------------------- date -------------------------- date ------------------------- date --------------------- date ------------------------ date ------------------------------------------ date -------------------------- date ------------------------- date ------------------------- date ----------------- date ------------------------ date -------------------------- date -------------------------- date ------------------------- m ------- n -------- o -------- p -------- q -- plr-107065-12 r --------- s --------- t --------- u --------- v --- w --------- x ------------- y ------------- z ------------- aa -- a --------------------- dear -------------- this is in response to your request for a private_letter_ruling which was received by the service on date you requested two rulings first you requested a ruling that certain payments to your ex-spouse ordered pursuant to a judgment of absolute divorce constitute alimony payments within the meaning of sec_71 of the internal_revenue_code i r c deductible under sec_215 and were not child_support payments within the meaning of sec_71 second you requested a ruling that payments for attorney’s fees to your ex-spouse’s attorney ordered pursuant to a judgment of absolute divorce and prior circuit_court orders constitute alimony payments within the meaning of sec_71 deductible under sec_215 facts taxpayer is an individual and uses the cash_method_of_accounting as his overall_method_of_accounting taxpayer has a taxable_year ending date taxpayer and ex-spouse were married on date there are two surviving children from the marriage child was born on date child was born on date on date an immediate pendente lite order was entered in the circuit_court for a circuit_court pursuant to that order ex-spouse was granted pendente lite custody of the two minor children taxpayer was ordered to pay dollar_figurem per month as pendente lite child_support accruing and accounting from date subject_to a credit for dollar_figuren per month paid in date taxpayer was further ordered to pay dollar_figureo per month pendente lite alimony accruing and accounting from date on date a judgment of absolute divorce was entered in the circuit_court the judgment awarded ex-spouse sole legal and physical custody of the two minor children pursuant to that judgment taxpayer was ordered to pay ex-spouse the monthly sum of dollar_figureo as rehabilitative alimony for a period of q years accruing and accounting from date pursuant to section b of the maryland code which authorizes a court to award alimony and provides factors to determine the amount and duration of the alimony payments md code ann fam law b lexisnexis taxpayer plr-107065-12 was further ordered to pay ex-spouse the modified sum of dollar_figurep per month for child_support effective as of date in a supplemental memorandum also entered on date the circuit_court discussed its reasons for awarding rehabilitative alimony for a period of q years the circuit_court noted that ex-spouse would have some difficulty in becoming self-supporting in the near future the circuit_court found that ex-spouse could earn between dollar_figurer and dollar_figures without further education but if she took the appropriate courses which she had already begun she could earn dollar_figuret to dollar_figureu the circuit_court noted that because ex-spouse had been out of the work force for v years and she still needed to devote sufficient time and effort to care for the minor children the prospect of earning a salary in the higher ranges in the near term was unlikely noting that ex-spouse had or would avail herself of continuing education and retraining to obtain an appropriate job the circuit_court projected it would take approximately q years for her to reach maximum earning capacity until then her standard of living would likely be unconscionably disparate to that of taxpayer the judgment and supplemental memorandum do not contain any language requiring the rehabilitative alimony payments continue after ex-spouse’s death the circuit_court ordered taxpayer to pay part of ex-spouse’s attorney’s fees on at least two occasions on date the circuit_court entered an order that taxpayer advance dollar_figurew to ex-spouse’s attorney towards the fees and costs incurred and to be incurred by ex-spouse in the prosecution and defense of the divorce proceeding in the judgment of absolute divorce entered on date the circuit_court ordered taxpayer to pay of the dollar_figurex in attorney’s fees and costs incurred by ex-spouse for the prosecution and defense of the divorce proceeding this amount totaled dollar_figurey the circuit_court found there was an outstanding balance of dollar_figurez due and owing with dollar_figureo of that amount ordered earlier in the case the circuit_court ordered that taxpayer pay the dollar_figurez amount to ex-spouse’s attorney within thirty days of the entry of the judgment of absolute divorce after thirty days the circuit_court ordered that the dollar_figurez award or any unpaid balance be reduced to judgment against taxpayer in favor of ex-spouse’s attorney the circuit_court awarded the attorney’s fees pursuant to sections and of the maryland code which authorize a court to award counsel fees in divorce matters of property alimony and child_support sections and further provide that a court may order that the amount to be awarded be paid directly to the lawyer and enter judgment in favor of the lawyer md code ann fam law and the order and judgment did not contain any language indicating that the taxpayer’s liability to make the payment of attorney’s fees would cease upon the occurrence of ex-spouse’s death the circuit_court held a post-judgment hearing on date on several matters the circuit_court found taxpayer in contempt and ordered him to be held in the a detention center indefinitely until he paid ex-spouse’s attorney’s fees taxpayer timely appealed the circuit court’s holding to the court of special appeals of maryland appellate court the appellate court in an order filed on date held that the circuit_court granted the request for attorney’s fees during the ongoing divorce proceedings as a pendente lite alimony award and therefore the circuit_court acted within its discretion when it found plr-107065-12 taxpayer in contempt for nonpayment of those fees and subsequently ordered him imprisoned law and analysis sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines the term alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payment after the death of the payee spouse if a payment satisfies all of the factors set forth in sec_71 then it is alimony but if it fails to satisfy any one of the above factors it is not alimony see rood v commissioner tcmemo_2012_122 if the divorce decree or other relevant document does not expressly state that the payment obligation terminates upon the death of the payee spouse the payment will qualify as alimony provided that the termination of the obligation would occur by operation of state law 102_f3d_842 6th cir see also notice_87_9 1987_1_cb_421 divorce_or_separation_instrument executed after date need not expressly state that the payor spouse’s liability ends upon payee spouse’s death if termination would occur by operation of state law the mere fact that the documents may characterize a payment as alimony has no effect on the consequences of that payment for federal tax purposes hoover f 3d pincite sec_71 provides that sec_71 shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse sec_215 allows an individual to deduct an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year under sec_215 for purposes of sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_1_71-1t q a-10 of the temporary treasury regulations provides that assuming all the other requirements relating to the qualification of certain payments as alimony or separate_maintenance payments are met if the payor spouse is required to continue to make the payments after the death of the payee spouse then none of the plr-107065-12 payments before or after the death of the payee spouse qualify as alimony or separate_maintenance payments sec_1_71-1t q a-15 provides that a payment which under the terms of the divorce_or_separation_instrument is fixed or treated as fixed as payable for the support of a child of the payor spouse does not qualify as an alimony_or_separate_maintenance_payment thus such a payment is not deductible by the payor or includible in the income of the payee spouse sec_1_71-1t q a-16 provides that a payment is fixed as payable for the support of a child of the payor spouse if the divorce_or_separation_instrument specifically designates some sum or portion which sum or portion may fluctuate as payable for the support of a child of the payor spouse a payment will be treated as fixed as payable for the support of a child of the payor spouse if the payment is reduced a on the happening of a contingency relating to a child of the payor or b at a time which can clearly be associated with such a contingency a payment may be treated as fixed as payable for the support of a child of the payor spouse even if other separate payments specifically are designated as payable for the support of a child of the payor spouse sec_1_71-1t q a-17 provides that a contingency relates to a child of the payor if it depends on any event relating to that child regardless of whether such event is certain or likely to occur events that relate to the child of the payor include the following the child's attaining a specified age or income level dying marrying leaving school leaving the spouse's household or gaining employment in addition under sec_1_71-1t q a-18 where the payments are to be reduced not more than six months before or after the date the child is to attain the age of or the local age of majority such payments which would otherwise qualify as alimony or separate_maintenance payments will be presumed to be reduced at a time clearly associated with the happening of a contingency relating to a child of the payor in the instant case the court-ordered rehabilitative alimony payments of dollar_figureo per month meet the definition of alimony described in sec_71 that is the payment is received by a spouse pursuant to a divorce decree and the divorce decree does not designate the payment as not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 taxpayer has represented that the payee spouse and the payor spouse were not members of the same household when the payments were made because the judgment of divorce does not expressly state that taxpayer’s liability for the rehabilitative alimony payments to ex-spouse ends upon ex- spouse’s death state law governs as to whether the alimony payment terminates upon ex-spouse’s death pursuant to maryland law there is no liability to make such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payment after the death of the payee spouse md code ann fam law ' providing that unless the parties agree otherwise alimony terminates on the death of either party however under sec_1_71-1t q a there is a presumption that the payments are child_support because they end within six months before the date child plr-107065-12 will turn pursuant to the judgment of absolute divorce the rehabilitative alimony payments were payable over a q year period beginning on date child will be on date thus the alimony payments will end on date approximately aa months before child reaches age the judgment for absolute divorce awarded both child_support and alimony given that the focus in the supplemental memorandum to the judgment was on trying to ensure that ex-spouse would be self-sufficient at the end of the q year alimony period the presumption that the payments are child_support set forth under sec_1_71-1t q a has been overcome the rehabilitative alimony payments are alimony as defined in sec_71 and are allowable as a deduction under sec_215 while the appellate court stated that the circuit_court granted ex-spouse’s request for attorney’s fees as a pendente lite alimony award they do not qualify as alimony for federal tax purposes they do not meet the definition of alimony under sec_71 because they do not end on the death of the payee spouse the orders and judgment of divorce do not indicate that taxpayer’s liability for the payment of ex-spouse’s attorney’s fees would terminate upon the death of ex-spouse in fact the circuit_court ordered that judgment be entered in favor of ex-spouse’s attorney for any counsel fees not paid_by taxpayer within thirty days from the entry of the judgment of absolute divorce there does not appear to be any provision under maryland state law including the provisions of the maryland code that the circuit_court cited relating to the award of counsel fees that would operate to terminate the taxpayer’s liability to pay ex-spouse’s attorney’s fees upon her death therefore these payments are not deductible by taxpayer under sec_215 rulings based solely on the information submitted and the representations set forth above we rule that the payments of rehabilitative alimony of dollar_figureo per month ordered pursuant to a judgment for absolute divorce constitute alimony payments within the meaning of sec_71 and are deductible from federal income taxes under sec_215 payments for court-ordered attorney’s fees to the taxpayer’s ex-spouse’s attorney do not constitute alimony payments within the meaning of sec_71 and are not deductible from federal income taxes under sec_215 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the treasury regulations that may be applicable or under any other general principles of federal income_taxation this letter_ruling is only applicable to matters under our jurisdiction see rev_proc plr-107065-12 2012_1_irb_5 sec_1 we do not have jurisdiction over state income taxes therefore this ruling is not controlling for state_income_tax purposes no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosed is a copy of this letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely ______________________________ norma c rotunno senior technician reviewer branch office of the associate chief_counsel income_tax accounting cc ------------------------------------- --------------------------------------------- enc copy for sec_6110 purposes
